Citation Nr: 0417069	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-20 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 RO decision.  In October 2003, the 
veteran withdrew his request to appear at a hearing at the RO 
before a Veterans Law Judge.  


FINDINGS OF FACT

1.  In an unappealed September 1995 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a bilateral knee disability; the evidence 
received since this determination is cumulative or redundant 
of evidence previously considered, does not by itself or when 
considered with previous evidence relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  

2.  In a September 1996 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
residuals of rheumatic fever; the evidence received since the 
September 1996 Board decision is cumulative or redundant of 
evidence previously considered, does not by itself or when 
considered with previous evidence relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disability; and the September 1995 RO decision 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1995); 38 C.F.R. § 3.156 
(2003).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
residuals of rheumatic fever; and the September 1996 Board 
decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 20.1100 (1996); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) was enacted.  In essence, the VCAA 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  

In the amended regulations, VA established clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), applies to any claim to reopen a 
finally-decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It thus applies to the 
veteran's claims to reopen, which were received in August 
2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  The Court in 
Pelegrini also held that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

In this case, VCAA notice was sent prior to the decision from 
which this appeal stems and prior to transfer and 
certification of the veteran's appeal to the Board.  The 
content of the notice, in conjunction with the rating 
decision, statement of the case, and supplemental statement 
of the case, fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In particular, 
the record reflects that through a letter dated in October 
2002, the RO informed the veteran of the VCAA and of the 
evidence needed in order for the RO to reconsider the 
veteran's claims and advised him of the nature of the 
evidence or information he himself was responsible for 
submitting.  Moreover, through the rating decision in 
January 2003, the statement of the case issued in May 2003, 
and the supplemental statement of the case issued in 
July 2003, the RO informed the veteran of the evidence 
required to reopen his claims, the evidence considered by the 
RO in connection with the claims to reopen, and the reasons 
for its determination.  Also in the statement of the case, 
the RO furnished the veteran with the amended definition of 
new and material evidence, as codified at 
38 C.F.R. § 3.156(a).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, VA 
has satisfied its obligation to notify.  Further, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in regard to the claims, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In that regard, the Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issues on appeal.  The veteran's service medical records 
are associated with the claims file and the RO has obtained 
VA records, to include those to which the veteran has 
referred, pertinent to the claims to reopen.  Additionally, 
the VA has provided the veteran an opportunity for a hearing 
before a Veterans Law Judge, but he withdrew his request in 
October 2003.  Neither the veteran nor his representative has 
identified any additional evidence or information that could 
be obtained to substantiate the claims.  The Board notes that 
VA's duties under the VCAA do not mandate obtaining a medical 
examination or opinion prior to a claim having been reopened.  
Accordingly, the Board is also satisfied that insofar as such 
are applicable to the veteran's claims to reopen, the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  The Board will now address the merits 
of the veteran's claims to reopen.  



II.  Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 (2003) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service incurrence will be presumed 
for certain chronic diseases, including arthritis and 
cardiovascular disease, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Generally, a claim which has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7014, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

A.  Bilateral Knee Disability

In February 1994, the RO initially denied service connection 
for a bilateral knee disability.  In September 1995, the RO 
confirmed and continued its prior disallowance of service 
connection for a bilateral knee disability on the basis that 
new and material evidence had not been submitted to reopen 
the claim.  In a September 1995 letter, the RO notified the 
veteran of the decision and of his appellate rights.  The 
veteran did not perfect an appeal with regard to the 
September 1995 RO decision, and it is considered final, with 
the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.

When the RO denied the claim of entitlement to service 
connection for a bilateral knee disability in September 1995, 
it had considered the veteran's service medical records, 
which showed a complaint of bilateral knee pain in December 
1951 during hospitalization for rheumatic fever, noted 
occasional locking of the knee at the time of the discharge 
physical examination, and showed no residual disability or 
diagnosis of a knee disability on the discharge physical 
examination.  

The RO had also considered a February 1954 VA examination 
report, which showed no clinical findings of disability of 
the knees, and private medical records from Dr. Bailis, which 
showed diagnosis and treatment of a right knee strain in 
July 1976, a report in July 1976 of having injured a knee 
three years previously, and a negative X-ray of the left knee 
taken in April 1973.  

Additionally, the RO considered statements of the veteran 
indicating that both knees were locked during his hospital 
stay in 1951 for treatment of rheumatic fever, that ever 
since he was discharged from the hospital in service his left 
knee has been swollen and painful, that he wore an elastic 
knee brace for 10 to 15 years, that his left knee 
circumference was larger than that of the right knee, and 
that he took medication for knee pain.  

The additional evidence received since the September 1995 RO 
decision, consists of duplicative service and post-service 
medical records, VA medical records, dated from April 1993 to 
May 2003, and statements of the veteran.  The VA medical 
records show ongoing outpatient treatment for severe 
bilateral knee degenerative joint disease, to include steroid 
injections and consideration of total knee replacement 
surgery.  In April 1993, the veteran complained of bilateral 
knee pain and indicated that he wanted to establish his care 
with and obtain his medications from VA.  He thereafter 
sought treatment for bilateral knee pain, left knee worse 
than the right knee.  

In statements received since the September 1995 RO decision, 
the veteran claims that during service while on a forced 
march at Ft. Bragg in 1951 his knees "felt like they were 
falling off" and he could barely stand.  He also states that 
sometime thereafter he was hospitalized for rheumatic fever 
and locked knees for 30 days and that since his discharge his 
left knee has been larger than his right knee.  He claims 
that his knee condition was chronic and has persisted since 
service.  He describes having received treatment for his 
knees at the VA, including cortisone shots.  


In regard to the evidence submitted since the September 1995 
RO decision, the Board finds that, to the extent that it 
included duplicative service and post-service medical 
records, these redundant documents cannot constitute new 
evidence.  

The additional, nonduplicative medical records from VA show 
treatment for an ongoing and progressively worsening 
bilateral knee disability, many years after service.  It was 
previously known that the veteran had post-service knee 
disabilities.  It was also previously known that he had 
complaints referable to pain and locking of the knees during 
service.  Thus, while these additional medical records were 
themselves not previously considered by RO, they are 
essentially cumulative or redundant evidence.  They are also 
not material evidence, as they do not relate to an 
unestablished fact necessary to substantiate the claim, which 
in this case is a medical link between the current knee 
conditions and either disease or injury in service.  In 
short, these records do not raise a reasonable possibility of 
substantiating the veteran's claim.  38 C.F.R. § 3.156(a).  

Since the September 1995 RO decision, the veteran also 
submitted additional written statements essentially 
reiterating his previously made contentions.  His statements, 
even while presumed credible, are cumulative and redundant, 
not new, evidence.  Even if the one additional statement 
claiming knee symptoms while on a forced march in 1951 is 
considered new, it as well as the other statements is not 
considered material as they do not provide evidence of a 
medical nexus between a current knee condition and his period 
of service.  In any case, the veteran's statements that 
assert service causation are not material evidence because he 
is a layman and thus has no competence to give a medical 
opinion on diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In sum, none of the evidence submitted since the September 
1995 RO decision is both new and material to support a 
reopening of the veteran's claim of entitlement to service 
connection for knee disability.  38 C.F.R. § 3.156.  

B.  Residuals of Rheumatic Fever

The veteran's claim of entitlement to service connection for 
residuals of rheumatic fever was previously denied by both 
the RO and by the Board.  In March 1954, the RO initially 
denied service connection for residuals of rheumatic fever.  
In a September 1996 decision, the Board determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for residuals of 
rheumatic fever.  The Board's decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  

When the Board denied the claim of entitlement to service 
connection for residuals of rheumatic fever in September 
1996, it had considered the veteran's service medical 
records, which showed treatment for rheumatic fever with 
heart involvement, myocarditis, in December 1951.  The 
rheumatic fever subsequently resolved without residuals, and 
the veteran returned to duty after 35 days in the hospital.  
A separation physical examination in March 1953, which 
included an examination of the veteran's heart and 
musculoskeletal system, revealed no significant 
abnormalities.  

The Board also previously considered the following evidence:  
a VA examination in February 1954, which reflected no 
evidence of residuals of rheumatic fever; a VA examination in 
September 1993, which showed no evidence of rheumatic heart 
disease; VA outpatient records dated from April 1993 to 
August 1995, which showed evaluation of complaints involving 
joint pain, chest pain, and dyspnea (diagnoses included 
degenerative joint disease of both knees, obesity, 
questionable deep vein thrombosis of the left calf, 
hypertension, and constochondritis); records dated in 
September 1994 from Blessing Hospital, which showed an 
assessment of atypical chest pain with variable features 
suggestive of cardiac, pleuritic and musculoskeletal 
etiology; an excerpt from a medical publication, which 
discussed rheumatic fever and its symptoms; and statements of 
the veteran, which referred to experiencing "ongoing 
effects" of rheumatic fever to include "heart pain" and an 
inability to perform push-ups since service.    

As to the additional evidence received since the September 
1996 Board decision, the evidence consists of duplicative 
service and post-service medical records, VA medical records 
and statements of the veteran.  The nonduplicative VA medical 
records, dated beginning in 1996, show ongoing outpatient 
treatment for hypertension, among other conditions such as 
diabetes and knee disability.  There is no medical evidence 
to show that the veteran's hypertension, or any other 
currently shown disability, is a residual of or related to 
his treatment for rheumatic fever in service.  

In statements received since the September 1996 Board 
decision, the veteran claims in essence that he presently 
experiences residuals of the in-service rheumatic fever, to 
include joint and cardiovascular problems.  

As previously noted, for the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed, 
Justus, supra, and the credibility of the evidence is to be 
presumed, Kutscherousky, supra.  

In regard to the evidence submitted since the September 1996 
Board decision, the Board finds that, to the extent that it 
included duplicative service and post-service medical 
records, these redundant documents cannot constitute new 
evidence.  

The additional, nonduplicative medical records from VA show 
treatment for a variety of conditions to include 
hypertension, many years after service.  It was previously 
known that the veteran had post-service hypertension, among 
other conditions such as degenerative joint disease.  It was 
also previously known that he was treated for rheumatic fever 
in service, for which he was hospitalized for more than a 
month.  Thus, while these additional medical records were 
themselves not previously considered by the Board, they are 
essentially cumulative, or redundant, evidence.  They are 
also not material evidence, as they do not relate to an 
unestablished fact necessary to substantiate the claim, which 
in this case is a medical link between the current 
hypertension or other conditions such as joint disease and 
the in-service rheumatic fever.  In short, these records do 
not raise a reasonable possibility of substantiating the 
veteran's claim.  38 C.F.R. § 3.156(a).  

Since the September 1996 Board decision, the veteran also 
submitted additional written statements essentially 
reiterating previously made contentions.  His statements, 
even while presumed credible, are cumulative and redundant, 
not new, evidence.  Nor are his statements considered 
material as they do not provide evidence of a medical nexus 
between a current heart or other condition and rheumatic 
fever in service.  In any case, the veteran's statements that 
assert service causation are not material evidence because he 
is a layman and thus has no competence to give a medical 
opinion on diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In sum, none of the evidence submitted since the September 
1996 Board decision is both new and material.  38 C.F.R. 
§ 3.156.  Thus, the claim has not been reopened, and the 
September 1996 Board decision remains final.  


ORDER

As new and material evidence has not been submitted to reopen 
the claims of entitlement to service connection for a 
bilateral knee disability and residuals of rheumatic fever, 
the appeal is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



